Citation Nr: 1211251	
Decision Date: 03/28/12    Archive Date: 04/05/12	

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for genital herpes from August 30, 2002.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a July 1990 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which decision implemented the Board's July 1990 award of service connection and a noncompensable evaluation for genital herpes, effective from April 5, 1989.

In a rating decision of July 2004, the RO granted a 10 percent evaluation for genital herpes, effective from August 30, 2002.  In a subsequent decision of February 2008, the Board denied entitlement to a compensable evaluation for genital herpes from April 5, 1989 to August 29, 2002.  At that same time, the Board remanded for additional development the claim for entitlement to a rating in excess of 10 percent for genital herpes from August 30, 2002.  The Veteran appealed the Board's denial of a compensable evaluation to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in an undated Joint Motion, the Veteran and the Secretary of the Department of Veterans Affairs determined that the Board had not provided adequate reasons and bases sufficient to deny the Veteran's claim.  Specifically, the Court found that the Board had failed to provide a finding as to whether the Veteran's lay statements regarding his symptomatology were credible.  In June 2009, the Court granted the aforementioned Joint Motion.

In May 2011, the Board once again denied entitlement to a compensable evaluation for genital herpes from April 5, 1989 to August 29, 2002.  Accordingly, that portion of the Veteran's claim is no longer on appeal.  At that same time, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 10 percent for genital herpes from August 30, 2002.  Finally, in November 2011, the Board once again remanded for additional development the issue of entitlement to an evaluation in excess of 10 percent for genital herpes from August 30, 2002.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks an evaluation in excess of 10 percent for genital herpes effective from August 30, 2002.  In pertinent part, it is contended that "systemic therapy" in the form of Acyclovir taken orally on a regular basis is necessary for control of the Veteran's service-connected genital herpes.

In that regard, at the time of a VA dermatologic examination in February 2009, the Veteran indicated that his last flare-up of genital herpes had occurred in October 2008.  According to the Veteran, he experienced approximately four to five or more episodes of herpes per year, though, by his own admission, there had been "fewer outbreaks" over the past few years.  When further questioned, the Veteran described each outbreak as lasting from three to four days.  Reportedly, the Veteran took medication (i.e., Acyclovir) only during his outbreaks.  By his own admission, the Veteran took neither steroids nor immunosuppressive medication.  Nor did he experience any "systemic symptoms."

On physical examination, the head of the Veteran's penis and distal foreskin showed a whitish coloration, with no marked disfigurement, no involvement of any exposed area, and an affected body surface area of less than one percent.  The pertinent diagnosis noted was "no genital herpes today."  According to the examiner, the Veteran was currently on "systemic Acyclovir, 400 milligrams, three times a day, for five days as needed during flare-ups of herpes.  Further noted was that the Veteran was not on any immunosuppressive or corticosteroid medication for his condition.  Significantly, at the time of examination, the Veteran was described as receiving "no systemic therapy."

As is clear from the above, the findings on VA dermatologic examination in February 2009 are, at least to some extent, inherently inconsistent.  More specifically, at the time of that examination, the Veteran was described as "currently on systemic Acyclovir," but receiving no "systemic therapy."  Significantly, the February 2009 VA dermatologic examination, which is now more than three years old, represents the most recent examination undertaken for the purpose of determining the severity of the Veteran's service-connected genital herpes.

Based on a review of the claims file, the Veteran continues to receive Acyclovir for control of his service-connected genital herpes.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA dermatologic examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran must then be afforded an additional VA dermatologic examination by a dermatologist in order to accurately determine the current severity of his service-connected genital herpes.  The Veteran is to be notified that it is his responsibility to report for the requested examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, and in accordance with the latest AMIE worksheets for rating diseases or disabilities of the skin, the examining dermatologist is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected genital herpes.  More specifically, the dermatologist must specifically comment regarding the percentage of the Veteran's entire body and exposed skin areas affected, as well as whether "systemic therapy such as corticosteroids or other immunosuppressive drugs" are required for control of the Veteran's service-connected genital herpes.  Should it be determined that such "systemic therapy" is, in fact, required, an additional comment is requested regarding the required duration of any "systemic therapy," to include whether such treatment has been required for a total duration of six weeks or more (but not constantly) during the past 12 months.  In this regard, the dermatologist must address whether the oral use of Acyclovir constitutes "systemic therapy."  If not, the dermatologist must explain why not.  If so, the dermatologist must explain why so.

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The RO should then readjudicate the Veteran's claim for an evaluation in excess of 10 percent for service-connected genital herpes from August 30, 2002.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since July 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



